                                                                  Case 2:21-cv-00391-KJM-DMC Document 23 Filed 06/15/21 Page 1 of 3

                                                            1   Zachary Smith, State Bar No. 78241
                                                                Josiah M. Prendergast, State Bar No. 292840
                                                            2   WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                                Law Corporation
                                                            3   400 Capitol Mall, 11th Floor
                                                                Sacramento, California 95814
                                                            4   (916) 558-6000 – Main
                                                                (916) 446-1611 – Facsimile
                                                            5   Email: zsmith@weintraub.com
                                                                Email: jprendergast@weintraub.com
                                                            6
                                                                Attorneys for Defendant
                                                            7   TP-ACO, LLC
                                                            8                                   UNITED STATES DISTRICT COURT
                                                            9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                           10
                                                                 PARADISE MEDICAL GROUP, INC.,                        )   NO. 2:21-CV-00391-KJM-DMC
weintraub tobin chediak coleman grodin




                                                           11                                                         )
                                                                                   Plaintiff,                         )   STIPULATION TO CONTINUE HEARING
                                                           12                                                         )   AND BRIEFING SCHEDULE ON TP-ACO,
                                                                         vs.                                          )   LLC’S MOTION FOR STAY; ORDER
                                                           13                                                         )
                                                                 TP-ACO, LLC,                                         )   THEREON
                                                           14                                                         )
                                                                                   Defendant(s).                      )   [L.R. 143 and 230(f)]
                                                           15                                                         )
                                                                                                                      )   Date: June 18, 2021
                                         law corporation




                                                                                                                      )   Time: 10:00 a.m.
                                                           16                                                             Courtroom: 3, 15th Floor
                                                                                                                      )
                                                           17
                                                                                                          STIPULATION
                                                           18
                                                                        This stipulation is made and entered into between plaintiff Paradise Medical Group, Inc.
                                                           19
                                                                (“PMG”) and defendant TP-ACO, LLC (“TP-ACO”) (collectively, the “Parties”), by and through
                                                           20
                                                                their respective counsel of record, with reference to the following:
                                                           21
                                                                        1.       WHEREAS, TP-ACO filed a motion for a stay of this action set to be heard on
                                                           22
                                                                June 18, 2021;
                                                           23
                                                                        2.       WHEREAS, PMG filed its opposition to TP-ACO’s motion for a stay on June 4,
                                                           24
                                                                2021;
                                                           25
                                                                        3.       WHEREAS, TP-ACO’s deadline to file its reply brief in support of the motion to
                                                           26
                                                                stay is June 11, 2021;
                                                           27

                                                           28

                                                                                                                                  Stipulation & Order to Continue Motion for Stay
                                                                 {3181682.DOCX:}                                  1                          Case No. 2:21-CV-00391 KJM-DMC
                                                                  Case 2:21-cv-00391-KJM-DMC Document 23 Filed 06/15/21 Page 2 of 3

                                                            1           4.       WHEREAS, the Parties have reached an agreement in principle to settle this action

                                                            2   and all issues in dispute between the Parties, subject to that agreement being reduced to writing and

                                                            3   duly executed;

                                                            4           5.       WHEREAS, the Parties are in the process of preparing and finalizing a written

                                                            5   settlement agreement; and

                                                            6           6.       WHEREAS, the Parties desire to avoid unnecessary expenditure of the time and

                                                            7   other resources of the Parties and the Court while engaged in the process of entering into a written

                                                            8   settlement agreement;

                                                            9           THEREFORE, IT IS HEREBY STIPULATED, by and between the Parties, by and

                                                           10   through their respective counsel, that:
weintraub tobin chediak coleman grodin




                                                           11           A.       The hearing on TP-ACO’s motion for stay should be continued at least 45 days to

                                                           12   allow the Parties sufficient time to finalize a written settlement agreement and thereafter submit the

                                                           13   appropriate dismissal filings; and

                                                           14           B.       TP-ACO’s deadline to file any reply papers in support of the motion for stay should

                                                           15   be continued to the date seven (7) calendar days prior to the continued hearing on the motion for
                                         law corporation




                                                           16   stay.

                                                           17                                             Respectfully submitted,

                                                           18   Dated: June 10, 2021                      WEINTRAUB TOBIN CHEDIAK COLEMAN GRODIN
                                                           19                                             Law Corporation

                                                           20
                                                                                                          By: /s/ Zachary Smith
                                                           21                                                   Zachary Smith

                                                           22                                             Attorneys for Defendant
                                                                                                          TP-ACO, LLC
                                                           23

                                                           24   Dated: June 10, 2021                      OLSHAN FROME WOLOSKY LLP
                                                           25
                                                                                                          By: /s/ Jeremy M. King (as authorized on 6/10/21)
                                                           26                                                   Jeremy M. King (admitted pro hac vice)
                                                           27                                             Attorneys for Plaintiff
                                                                                                          Paradise Medical Group, Inc.
                                                           28

                                                                                                                                Stipulation & Order to Continue Motion for Stay
                                                                 {3181682.DOCX:}                                  2                        Case No. 2:21-CV-00391 KJM-DMC
                                                                 Case 2:21-cv-00391-KJM-DMC Document 23 Filed 06/15/21 Page 3 of 3

                                                            1   Dated: June 10, 2021                     HANSON BRIDGETT LLP

                                                            2
                                                                                                         By: /s/ Candice P. Shih (as authorized on 6/10/21)
                                                            3                                                  Candice P. Shih
                                                            4                                            Attorneys for Plaintiff
                                                                                                         Paradise Medical Group, Inc.
                                                            5

                                                            6                                     ORDER ON STIPULATION

                                                            7          Based on the Parties’ above stipulation and, good cause appearing therefor, IT IS HEREBY

                                                            8   ORDERED:

                                                            9          1.      The hearing on TP-ACO, LLC’s motion for stay is continued to August 27, 2021,

                                                           10   at 10:00 a.m.; and
weintraub tobin chediak coleman grodin




                                                           11          2.      TP-ACO, LLC’s deadline to file any reply papers in support of its motion for stay

                                                           12   is continued to seven (7) calendar days prior to the continued hearing on the motion to stay.

                                                           13               IT IS SO ORDERED

                                                           14

                                                           15   Dated: June 15, 2021
                                         law corporation




                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                                               Stipulation & Order to Continue Motion for Stay
                                                                 {3181682.DOCX:}                                 3                        Case No. 2:21-CV-00391 KJM-DMC
